Citation Nr: 1746272	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-39 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right shoulder disorder.

2. Entitlement to a compensable evaluation for bilateral pes planus with symptomatic hindfoot hallux valgus and abduction of the forefoot, prior to October 7, 2015.

3. Entitlement to an evaluation in excess of 30 percent for bilateral pes planus with symptomatic hindfoot hallux valgus and abduction of the forefoot, from October 7, 2015.

4. Entitlement to an evaluation in excess of 10 percent for carpal tunnel syndrome with cervical radiculopathy, right upper extremity, prior to October 7, 2015.

5. Entitlement to an evaluation in excess of 30 percent for carpal tunnel syndrome with cervical radiculopathy, right upper extremity, from October 7, 2015.

6. Entitlement to an evaluation in excess of 10 percent for carpal tunnel syndrome with cervical radiculopathy, left upper extremity, prior to October 7, 2015.
7. Entitlement to an evaluation in excess of 20 percent for carpal tunnel syndrome with cervical radiculopathy, left upper extremity, from October 7, 2015.

8. Entitlement to a compensable evaluation for lumbar spine muscle spasms with degenerative disc disease, prior to July 26, 2010.

9. Entitlement to an evaluation in excess of 10 percent for lumbar spine muscle spasms with degenerative disc disease, from July 26, 2010 to October 7, 2015.

10. Entitlement to an evaluation in excess of 20 percent for lumbar spine muscle spasms with degenerative disc disease, from October 7, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to April 1999, with additional service in the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

These issues were most recently remanded by the Board in August 2015 for additional development.  The issues of service connection for migraines and bilateral knee disorders were also remanded by the Board in August 2015.  Service connection was granted for these issues in a subsequent March 2017 rating decision, and as a result, they are no longer before the Board.

The increased rating claims for bilateral pes planus and bilateral carpal tunnel syndrome of the upper extremities and the issue of entitlement to an evaluation in excess of 20 percent for lumbar spine muscle spasms with degenerative disc disease  are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A right shoulder disorder was not manifest during service and arthritis was not manifest within one year of separation.  A right shoulder disorder is unrelated to service.

2. For the entire period prior to October 7, 2015, lumbar spine muscle spasms with degenerative disc disease manifested by pain and the functional equivalent of limitation of motion between 31 and 60 degrees.


CONCLUSION OF LAW

1. A right shoulder disorder was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016). 

2. For the entire period prior to October 7, 2015, an evaluation of 20 percent for lumbar spine muscle spasms with degenerative disc disease is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242-5237 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection Right Shoulder Disorder

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran has been diagnosed with arthritis of the right shoulder.  Arthritis is identified as a "chronic disease" under 38 USCA 1101 and 38 C.F.R. § 3.309(a).  

"For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 CFR 3.303 (b).

The Veteran contends that his right shoulder disorder is directly related to his service, specifically the 60 parachute jumps he performed.  In his January 2014 Notice of Disagreement, the Veteran refers specifically to "2 bad landings where I landed in a treed, and landed wrong and was dragged by my parachute."  In his Form 9 Substantive Appeal, the Veteran acknowledges private treatment records which document a March 2012 post-service injury to his right shoulder while weight lifting.  However, the Veteran asserts that after right shoulder surgery to address the injury, the surgeon indicated that there was significant scar tissue, which the Veteran asserts is consistent with his statement that he has experienced pain since service.

The Veteran's DD Form 214 documents the Veteran's award of the parachutist badge.  The Veteran's service records are consistent with his statement that he recorded approximately 60 parachute jumps while in service.

Service treatment records do not document any relevant complaints, treatment, diagnosis, or other relevant notation.  At a November 1998 examination for a Medical Evaluation Board, physical examination found normal upper extremities and a normal musculoskeletal system.  In a report of medical history, the Veteran specifically denied a painful or "trick" shoulder.  In the Veteran's April 1999 separation examination report of medical history, he again denied a painful or "trick" shoulder.   In an August 11, 2015 statement, the Veteran reported that he did not seek medical treatment during his time in the Army Reserve.

Private medical records submitted by the Veteran indicate that he sought treatment for right shoulder pain in 2012.  Private treatment records document that the Veteran reported injuring his right shoulder in March 2012 while bench pressing.  The Veteran was diagnosed with superior labral tear and anterior inferior labral tear of the right shoulder, in addition to arthritis of the right acromioclaviculare joint.  The Veteran underwent surgery in June 2012 to correct the labral tears, records of which are associated with the file.  The Board notes that the Veteran refers to a private medical opinion linking his injuries to service.  The only private medical opinion of record relates to other diagnosed disabilities.

At an October 2016 VA examination, the Veteran was diagnosed with acromioclaviculare joint arthritis.  The examiner opined that the Veteran's right shoulder disorder was less likely than not related to his service, to include the in-service parachute jumps.  In reaching this determination, the examiner noted that service treatment records did not document any relevant evaluation or treatment, there was no injury or hard landing reported by the Veteran in service treatment records, the Veteran sustained an injury while weight lighting post-service in 2012 and underwent surgery to repair that injury.  The examiner concluded that there "is no evidence to suggest that the Veteran's right shoulder condition is related to his parachute jumps while on active duty."

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).  In this case, the Board accepts the October 2016 VA examiner's opinion that the Veteran's right shoulder disorder is less likely than not related to his service as highly probative medical evidence on this point.  The Board notes that the examiner rendered her opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board has also considered the lay statements of record, to include the Veteran's assertion that he injured his right shoulder during service, specifically during parachute jumps.  To the degree that the Veteran has reported that he has experienced a continuity of symptoms since such injury, or at least since separation from service, he is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Of note, the Veteran has not indicated that a medical professional provided him with a diagnosis during service or immediately thereafter.  Id.   

However, the Veteran's lay evidence of onset and continuity is far less probative than the opinion of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  Physical examination upon separation from service revealed normal upper extremities and the Veteran specifically denied any relevant symptoms or other manifestations.   His in-service statements and initial statements for treatment purposes are far more credible than statements advanced for monetary benefits.  The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  His assertion of continuity is inconsistent with the Medical Evaluation Board examination, the report of medical history upon separation and other service treatment records.

In sum, there is no reliable evidence linking the Veteran's right shoulder disorder to service.  The contemporaneous records establish that there were no documented manifestations of a right shoulder disorder in service, the right shoulder was physically normal upon separation and the Veteran specifically denied any relevant symptoms or manifestations upon service, there were no manifestations of arthritis within one year of separation, and arthritis and labral tears were first manifest many years after separation.  The Board finds the contemporaneous records to be far more probative and credible than the Veteran's report onset and continuity and treatment.

Here, chronic disease of the right shoulder was not "noted" during service within the meaning of section 3.303(b).  While the Board notes the Veteran's reported history of in-service events, the Board finds that the service treatment records do not show a combination of right shoulder manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Furthermore, the evidence does not establish that arthritis of the right shoulder was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.

The evidence of record show that the disorders were manifest many years after service and is more likely related to a post-service event.  Furthermore, there is no showing of continuity.  The Veteran was not shown to have arthritis or labral tears, or any relevant chronic right shoulder disorder in service and did not have characteristic manifestations of such a disorder until multiple years after discharge. 

In essence, the evidence establishes that the right shoulder was normal upon separation from service and the onset of arthritis occurred many years after service. The Board finds that the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran.  The more probative evidence establishes that he did not have a chronic right shoulder disorder during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of a right shoulder disorder is unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.
III. Increased Rating Lumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1. 

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the Veteran has been assigned staged ratings.  As explained below, the Board has determined that a uniform evaluation of 20 percent is warranted for the entire period on appeal.

The Veteran's service-connected lumbar spine muscle spasms with degenerative disc disease is evaluated as noncompensable prior to July 26, 2010, as 10 percent disabling from July 26, 2010 to October 7, 2015, and as 20 percent disabling from October 7, 2015 under Diagnostic Code 5242-5237.  38 C.F.R. § 4.71(a). 

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating. 

Under the General Rating Formula, a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The rating criteria further explain under Note (1), that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part) a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1) for purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4. 40 , 4.45, 4.59. However, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, [or] endurance."  Id. (quoting 38 C.F.R. § 4. 40). 

The Veteran has appealed the evaluation of service-connected lumbar spine muscle spasms with degenerative disc disease, rated as noncompensable prior to July 26, 2010, 10 percent disabling until October 7, 2015, and 20 percent thereafter.  We are unconvinced that there was a significant change in disability during the period on appeal.  A May 2009 VA examination documented pain upon flexion at 50 degrees.  The presence of pain alone warranted a compensable evaluation.  38 C.F.R. § 4.59.  If we accept that where pain started equated to limitation of motion, that results in the same evaluation currently in effect.  Having reviewed the medical and lay evidence of record, an initial 20 percent evaluation for lumbar spine muscle spasms with degenerative disc disease is warranted.

To the extent an evaluation in excess of 20 percent is sought, the Board will address this in the Remand portion below.


ORDER

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to an initial evaluation of 20 percent for lumbar spine muscle spasms with degenerative disc disease is granted.


REMAND

Bilateral Pes Planus

The Veteran was most recently afforded a VA examination to determine the severity of his bilateral pes planus with symptomatic hindfoot hallux valgus and abduction of the forefoot in October 2015.  Subsequent to this examination, the United States Court of Appeals for Veterans Claims determined that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59  states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.

After reviewing the October 2015 VA examination, the Board has determined that it is not compliant with 38 C.F.R. § 4.59, and as a result, remand is necessary in order to schedule a new examination.  Correia, supra; Southall-Norman v. McDonald, 28 Vet. App. 346 (2016) ("In sum, the plain language of § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements.").

Bilateral Carpal Tunnel Syndrome Upper Extremities

The Veteran was most recently afforded a VA examination to determine the severity of his carpal tunnel syndrome of the bilateral upper extremities in October 2015.  Having reviewed this examination and the other evidence of record, the Board finds that a new examination is necessary in order to clarify which specific nerves are affected by the Veteran's carpal tunnel syndrome of the bilateral upper extremities and if separate nerves are affected by the Veteran's cervical radiculopathy, which the RO has associated with carpal tunnel syndrome.  The AOJ must specifically address whether separate evaluations are warranted for cervical radiculopathy and carpal tunnel syndrome.

Evaluation in Excess of 20 Percent for Lumbar Spine Muscle Spasms with DDD

At the Veteran's most recent VA spine examination in October 2015, the examiner reported that the Veteran has IVDS of the thoracolumbar spine and that the Veteran has had episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  However, the examiner did not provide any additional information regarding documentation of such prescribed bed rest or the duration of the incapacitating episodes.  As a result, remand is necessary in order to attempt and obtain records regarding the prescribed bed rest for IVDS.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Contact the Veteran requesting any additional private treatment records, to include any records regarding prescribed bed rest for intervertebral disc syndrome (IVDS).

3. Afford the Veteran an appropriate VA examination to determine the current severity of his bilateral pes planus disability. 

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4. Afford the Veteran an appropriate VA examination to determine the current severity of his carpal tunnel syndrome of the upper extremities. 

The examiner is asked to specifically identify which nerves are affected by the Veteran's carpal tunnel syndrome and state whether separate nerves are affected by the Veteran's cervical radiculopathy.

5. After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  In doing so, the AOJ must specifically address whether separate evaluations are appropriate for the Veteran's carpal tunnel syndrome of the bilateral upper extremities and cervical radiculopathy.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


